DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This action is made final.
Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive.
In the remark, applicant argued that 1) Mergener in view of Peloquin fail to disclose at least the limitations of claims 1 and 18 regarding to "push buttons provided on the housing and configured to release the data logger from the power tool when the push buttons are actuated; a locking mechanism provided on the housing, the locking mechanism including: a front plate; and a blocking post extending orthogonal to the front plate, the blocking post extending between the push buttons to prevent the push buttons from being actuated." 2) regrading to claim 11, Mergener does not teach "finned bus bar."
As to applicant’s argument, the examiner respectfully traverses applicant’s position. As to argument 1), Peloquin was introduced to incorporate with the teachings of Mergener to provide a solution to secure the adapter with power tool. Especially, Peloquin teaches push buttons provided on the housing and configured to release the data logger from the power tool when the push buttons are actuated [Fig. 1, 3A-C shows a latching mechanism 1007 as push buttons configured to release the data logger from the power tool when the latching mechanism 1007 are actuated]; a locking mechanism for a power tool provided on the housing including a front plate, and a blocking post extending orthogonal to the front plate, the blocking post extending between the push buttons to prevent the push buttons from being actuated [Fig. 1, 3A-C shows a locking mechanism a front plate of house 1001 having holes 1006, and a blocking post such as screws 1006B extending orthogonal to the front plate through holes 1006 and 1007H, to prevent the latching mechanism 1007 from being actuated] [Fig. 1, 3A-C] [0030-0034, 0038-0042]. Therefore, the argument is not persuasive.
As to argument 2), the examiner respectfully traverses applicant’s position. Mergener teaches a finned bus 628 for connecting the power tool and battery. Figs. 10-14 shows the finned bus 628 connecting a first terminal of tool-side connector 622 to a second terminal 636, the second terminal 636 providing a connection to a plurality of battery cells through power terminal 638 for providing pass through power from the battery pack to the power tool via the finned bus 628 and power terminal 638 for operation of the power tool when the data logger is coupled between the power tool and the battery pack [0069, 0081, 0088, 0093-0094, 0100, 0105, 0121]. Therefore, the argument is not persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mergener et al. (hereinafter "Mergener") (US 20160311094 A1).
As to claim 11, Mergener teaches a device for use with a power tool comprising: 
a housing [Figs. 8-12] [0080];  
a power tool interface provided on the housing and configured to be received in a corresponding interface of the power tool [tool-side receiving portion 606] [Figs. 8-9] [0081-0086];  
a tool terminal block provided below the power tool interface [tool-side connector 622 includes a raised portion 626, and five contacts 628a-e. The raised portion 626 protrudes from the top side 618 of the housing 604. The five contacts 628a-e are partially covered by the raised portion 626. The five contacts 628a-e and the raised portion 626 form female contacts configured to receive the male blade terminals 252a-d of the device interface 222 of the power tool 200] [Figs. 8-9] [0081-0086, 0094]; and 
a first finned bus bar including at least one fin and connecting a first terminal of the tool terminal block to a second terminal, the second terminal providing a connection to a plurality of battery cells, wherein the first finned bus bar provides power from the plurality of battery cells to the power tool via the tool terminal block for operation of the power tool when the power tool interface is coupled to the power tool [Figs. 13-14 shows finned bus 628 connecting a first terminal of tool-side connector 622 to a second terminal 636, the second terminal 636 providing a connection to a plurality of battery cells through 638 for providing pass through power from the battery pack to the power tool via the finned bus 628 and power terminal 638 for operation of the power tool when the data logger is coupled between the power tool and the battery pack] [Figs. 9-14] [0069, 0081, 0088, 0093-0094, 0100, 0105, 0121].
As to claim 12, Mergener teaches the first bus bar is a positive bus bar, the first terminal is a first positive terminal, and the second terminal is a second positive terminal, the device further comprising: a negative finned bus bar including at least one fin and connecting a first negative terminal of the tool terminal block and a second negative terminal, wherein the second negative terminal provides a negative connection to the plurality of battery cells [power terminals 628a-e and 638a-e] [Figs. 13-15] [0069, 0081, 0088, 0093-0094, 0100-0102, 0104-0106, 0121].
As to claim 13, Mergener teaches a battery pack interface provided on the housing and configured to receive a corresponding interface of a battery pack having the plurality of battery cells; and a battery terminal block provided above the battery pack interface, the battery terminal block including the second positive terminal and the second negative terminal [Figs. 10, 13-15] [069, 0081,0087-0088, 0093-0094, 0100-0102, 0104-0106, 0121].
As to claim 14, Mergener teaches the negative bus bar extends linearly from the first negative terminal to the second negative terminal and wherein the positive bus bar is c-shaped and includes a loop that extends toward the rear of the device, the device further comprising: a current sensor provided on the loop of the positive bus bar and configured to detect an amount of current flowing between the power tool and the battery pack [Figs. 13-15] [0053, 0069-0071, 0081, 0088, 0093-0094, 0100-0102, 0104-0106, 0121].
As to claim 15, Mergener teaches a transceiver for communication between the device and a user device; an electronic processor coupled to the transceiver and configured to obtain data related to power tool operation, and export, using the transceiver, the data to the user device; a main printed circuit board (PCB) hosting the electronic processor; and a daughter printed circuit board (PCB) provided on top of the main PCB in a stacked configuration and hosting the transceiver [0037, 0039, 0079, 0096-0113].
As to claim 16, Mergener teaches the housing is a battery pack housing that houses the first finned bus bar and the plurality of battery cells [Figs. 13-15] [0069, 0081, 0088, 0093-0094, 0100-0102, 0104-0106, 0121].
As to claim 17, Mergener teaches the finned bus bar has an I-beam shape [Figs. 13-14] [0069, 0081, 0088, 0093-0094, 0100-0102, 0104-0106, 0121].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mergener in view of Peloquin et al. (hereinafter “Peloquin”) (US 20170222382 A1).
As to claims 1 and 18, Mergener teaches a data logger for a power tool and a method for logging data using the data logger comprising: 
a housing [Figs. 8-12] [0080]; 
a power tool interface provided at the top of the housing and configured to be received in a corresponding interface of the power tool [tool-side receiving portion 606] [Figs. 8-9] [0081-0086]; 
a battery pack interface provided at the bottom of the housing and configured to receive a corresponding interface of a battery pack providing operating power to the power tool [battery-side receiving portion 608] [Fig. 10] [0087-0088]; 
a tool terminal block provided below the power tool interface [tool-side connector 622 includes a raised portion 626, and five contacts 628a-e. The raised portion 626 protrudes from the top side 618 of the housing 604. The five contacts 628a-e are partially covered by the raised portion 626. The five contacts 628a-e and the raised portion 626 form female contacts configured to receive the male blade terminals 252a-d of the device interface 222 of the power tool 200] [Figs. 8-9] [0081-0086, 0094];  
a battery terminal block provided above the battery pack interface [The battery-side connector 624 includes a terminal block 636, and four male blade terminals 638a-d extending beyond the housing 604. The terminal block 636 and the four male blade terminals 638a-d are recessed in a cavity 640 of the battery-side receiving portion 608] [Fig. 10] [0087-0088];
bus bars connecting the tool terminal block to the battery terminal block, wherein the data logger provides pass through power from the battery pack to the power tool via the bus bars for operation of the power tool when the data logger is coupled between the power tool and the battery pack [power terminals 628 and 638 coupling to PCB 650 through connecting wires 670 and 662 respectfully for providing pass through power from the battery pack to the power tool via the power terminals 628 and 638 for operation of the power tool when the data logger is coupled between the power tool and the battery pack] [Fig. 13] [0069, 0081, 0088, 0093-0094, 0100, 0105, 0121]; 
a transceiver for communication between the data logger and a user device [Fig. 16] [0107-0113]; and 
an electronic processor coupled to the transceiver and configured to obtain data related to power tool operation [0079, 0099, 0120, 0125], and 
export, using the transceiver, the data to the user device [0037, 0039, 0079, 0099, 0113].
Mergener does not explicitly teach push buttons provided on the housing and configured to release the data logger from the power tool when the push buttons are actuated; a locking mechanism provided on the housing, the locking mechanism including: a front plate; and a blocking post extending orthogonal to the front plate, the blocking post extending between the push buttons to prevent the push buttons from being actuated.
However, Peloquin teaches push buttons provided on the housing and configured to release the data logger from the power tool when the push buttons are actuated [Fig. 1, 3A-C shows a latching mechanism 1007 as push buttons configured to release the data logger from the power tool when the latching mechanism 1007 are actuated]; a locking mechanism for a power tool provided on the housing including a front plate, and a blocking post extending orthogonal to the front plate, the blocking post extending between the push buttons to prevent the push buttons from being actuated [Fig. 1, 3A-C shows a locking mechanism a front plate of house 1001 having holes 1006, and a blocking post such as screws 1006B extending orthogonal to the front plate through holes 1006 and 1007H, to prevent the latching mechanism 1007 from being actuated] [Fig. 1, 3A-C] [0030-0034, 0038-0042].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Peloquin with the teachings of Mergener for the purpose of using a locking mechanism for a power tool to secure actuation operation.
As to claim 2, Mergener teaches latches provided on either side of the power tool interface, wherein the latches engage corresponding projections on the corresponding interface of the power tool to prevent the data logger from sliding off the power tool when the data logger is coupled to the power tool; push buttons provided on the housing and integrally connected to the latches inside the housing such that the latches move inward when the push buttons are pressed to release the data logger from the power tool [Figs. 8-14] [0080-0085, 0095].
As to claim 3, Peloquin teaches the front plate includes screw holes configured to receive fasteners that fix the locking mechanism onto the data logger [Fig. 1, 3A-C] [0030-0034, 0038-0042].
As to claim 4, Mergener teaches the tool terminal block includes a positive power terminal that couples to a corresponding positive terminal of the power tool, a negative power terminal that couples to a corresponding negative terminal of the power tool, and one or more tool communication terminals that couple to corresponding one or more communication terminals of the power tool; and wherein the battery terminal block includes a positive battery power terminal that couples to a corresponding positive terminal of the battery pack, a negative battery power terminal that couples to a corresponding negative terminal of the battery pack, and one or more pack communication terminals that couple to corresponding one or more communication terminals of the battery pack [power terminals 628a-e and 638a-e] [Figs. 13-15] [0069, 0081, 0088, 0093-0094, 0100-0102, 0104-0106, 0121].
As to claim 5, Mergener teaches a positive bus bar electrically connecting the positive power terminal to the positive battery power terminal; and a negative bus bar electrically connecting the negative power terminal to the negative battery power terminal [Figs. 13-15] [0069, 0081, 0088, 0093-0094, 0100-0102, 0104-0106, 0121].
As to claim 6, Mergener teaches wherein one or more of the positive bus bar and the negative bus bar include fins and slots to extend a surface area for heat dissipation [Figs. 13-15] [0069, 0081, 0088, 0093-0094, 0100-0102, 0104-0106, 0121].
As to claim 7, Mergener teaches the negative bus bar extends linearly from the negative battery power terminal to the negative power terminal and wherein the positive bus bar is c-shaped and includes a loop that extends toward the rear of the data logger, the data logger further comprising: a current sensor provided on the loop of the positive bus bar and configured to detect an amount of current flowing between the power tool and the battery pack, wherein obtaining data related to power tool operation includes detecting the amount of current flowing between the power tool and the battery pack [Figs. 13-15] [0053, 0069-0071, 0081, 0088, 0093-0094, 0100-0102, 0104-0106, 0121].
As to claim 8, Peloquin teaches vibration screws providing compression between the power tool and the data logger and dampening vibrations caused by addition of data logger to a power tool system including the power tool and the battery pack, wherein the vibration screws extend diagonally through the housing at a rear portion of the housing and wherein the vibration screws extend through openings in the housing and contact the corresponding interface of the power tool [0025-0039].
As to claim 10, Mergener teaches a temperature sensor configured to detect a temperature of one or more selected from the power tool and the battery pack, wherein obtaining data related to power tool operation includes detecting the temperature of one or more selected from the power tool and the battery pack; and a motion sensor configured to detect movement and orientation of the power tool, wherein obtaining data related to power tool operation includes detecting the movement and orientation of the power tool [0053, 0071, 0074-0075].
As to claim 20, Mergener teaches obtaining the data related to power tool operation includes one or more selected from a group consisting of: detecting, using a current sensor of the data logger, an amount of current flowing between the power tool and the battery pack, detecting, using a temperature sensor, a temperature of one or more selected from the power tool and the battery pack, and detecting, using a motion sensor, movement and orientation of the power tool [0053, 0071, 0074-0075].
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mergener in view of Peloquin, and further in view of Esenwein et al. (hereinafter “Esenwein”) (US 20190027002 A1).
As to claims 9 and 19, Mergener teaches a main printed circuit board (PCB) hosting the electronic processor; and a daughter printed circuit board (PCB) provided on top of the main PCB in a stacked configuration and hosting the transceiver [0096-0111]. Mergener does not explicitly teach a global positioning system (GPS) chip, wherein the electronic processor is further configured to: synchronize, using the GPS chip, an internal clock of the data logger; and determine, using the GPS chip, a real-time location of the data logger, wherein obtaining data related to power tool operation includes determining the real-time location of the data logger when the data logger is coupled to the power tool.
However, Esenwein teaches an adaptor for a power tool includes a global positioning system (GPS) chip, wherein the electronic processor is further configured to: synchronize, using the GPS chip, an internal clock of the data logger; and determine, using the GPS chip, a real-time location of the data logger, wherein obtaining data related to power tool operation includes determining the real-time location of the data logger when the data logger is coupled to the power tool [0011, 0031-0033, 0043].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Esenwein with the teachings of Mergener and Peloquin for the purpose of using a global positioning system (GPS) chip for a power tool to determine the real-time location of device for security purpose.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/           Primary Examiner, Art Unit 2115